Citation Nr: 1003946	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left hip 
tendinitis.  

2.  Entitlement to service connection for right hip 
tendinitis.

3.  Entitlement to service connection for left shoulder 
tendinitis.  

4.  Entitlement to service connection for right shoulder 
tendinitis.  

5.  Entitlement to service connection for a disorder of the 
tailbone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to July 1971 
and from April 1981 to July 1982.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  Tendinitis of the shoulders and hips was not shown until 
more than 25 years after service, and the only medical 
opinion to address the etiology of a current bilateral 
shoulder and hip disorders weighs against the claims. 

2.  The Veteran does not currently have a disorder of the 
tailbone.  


CONCLUSIONS OF LAW

1.  Tendinitis of the left hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  Tendonitis of the right hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

3.  Tendinitis of the left shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

4.  Tendinitis of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

5.  A disorder of the tailbone was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2006 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a March 2006 
letter.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

As to each of the service connection claims on appeal, it is 
the Veteran's contention that current disorders are the 
result of his repeated minor injuries he sustained while 
performing parachute jumps or by carrying heavy rucksacks 
over the period from 1964 until 1991.  He points out that 
service connection has been awarded for conditions of other 
joints which he believes are attributable to his parachute 
jumping, to include disorders of the ankles, knees, and 
elbows.  He states that he jumped approximately 200 times 
over the years, and had numerous injuries, but never sought 
official military medical care prior to his retirement 
because the airborne culture did not encourage seeking such 
care.  

Tendinitis of the Bilateral Hips and Shoulders

Review of the service treatment records (STRs) is negative 
for report of, treatment for, or diagnosis of any condition 
of the hips or shoulders.  Post service private documents 
include records from when the Veteran was in the US Army 
Reserve.  These documents include a 1996 examination report 
at which time the Veteran reported that he fractured his left 
clavicle in 1983.  

At an examination for VA purposes in January 2006, the 
Veteran reported bilateral hip and shoulder tendinitis which 
had started in 1964.  He reported that his hip pain resulted 
in his inability to sleep on one side for more than 2 hours.  
His shoulder pain caused him to roll over all the time to 
relieve the pain.  He also had some stiffness in the hips 
when cycling.  His hip and shoulder pain was constant, but 
did not cause incapacitation.  His shoulder pain resulted in 
difficulty lifting his arms to full position over the neck.  
Bilateral hip and right shoulder X-rays were within normal 
limits.  X-ray of the left shoulder showed an old healed 
fracture of the distal clavicle.  

Subsequently dated private records show that the Veteran 
reported a dull pain in the upper back or shoulders.  An 
examination for VA purposes was conducted in May 2008.  As to 
bilateral hip tendinitis, the Veteran said that such had 
existed since 1964.  He did not have weakness, stiffness, 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability, or dislocation form the joint 
condition.  His hip pain occurred about one time per day, and 
each time lasted for about one hour.  The pain was localized 
and aching in nature.  The pain could be elicited by physical 
activity or by sleeping on his hip.  It was relieved by rest 
and Motrin.  At the time of pain, he could function with 
medication.  There was no functional impairment.  

As to the shoulders, the Veteran reported that he had 
bilateral shoulder tendinitis that had existed since 1964, 
resulting in stiffness and lack of endurance.  He did not 
have weakness, swelling, heat, redness, giving way, locking, 
fatigability, or dislocation.  The pain occurred one time per 
day and lasted for about half an hour.  The pain was 
localized and described as aching and sharp.  The pain could 
be elicited by physical activity and from sleeping on it.  It 
was relieved by rest and by the use of Motrin.  At the time 
of pain, he could function with medication.  There was no 
functional impairment.  

Following review of the claims file and interview of the 
Veteran, the examiner stated that the Veteran appeared to 
have excellent general functional ability.  The examiner 
opined that there was absolutely no basis for attributing any 
current pathology of the hips or shoulders to military 
service which ended 37 years ago.  He noted that the Veteran 
had had 28 years of routine physical exams without 
documentation of any single issue or incident of his hips or 
shoulders, and there was absolutely no evidence that repeated 
parachute jumps, in any way, caused injury to either the hips 
or shoulders.  The physician concluded that there was no 
basis for associating military service with any current hip 
or shoulder disabilities.  

Analysis

As to the assertion that service connection is warranted for 
tendinitis of the hips or shoulders, it is noted that such 
was not reported or shown on medical records during service 
or until many years thereafter.  

The Board notes that while a VA examiner continued the 
diagnoses of tendinitis of the hips and shoulders in 2006, 
more recent evaluation was not convinced that tendinitis was 
present.  At any rate, assuming that the condition exists in 
the hips and shoulders, there still is no objective medical 
evidence linking his complaints to active service, to include 
parachute jumping or from carrying heavy rucksacks.  There 
simply is no nexus opinion of record indicating that the 
Veteran has tendinitis of any joint that is etiologically 
related to active service.  Moreover, it is noted that the 
Veteran reported that the Veteran gave a history in 1996 of 
fracturing his left clavicle in 1983, a period following his 
active military service.  

As the record contains no evidence that the Veteran's 
tendinitis of the hips or shoulders is of service origin, and 
there is no objective evidence of such until approximately 25 
years after service separation from service, there is no 
prior evidence of tendinitis on which to base a nexus 
opinion.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Disorder of the Tailbone

Although the Veteran reports the presence of a tailbone 
disorder, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  

Review of the STRs shows that the Claimant was seen in 
February 1970 for pain at the tip of coccyx.  Physical exam 
showed the start of a pilonidal sinus that was not infected.  
Sitz baths were prescribed, as was a doughnut.  Additional 
reference to this condition is not of evidence until many 
years after service when the Veteran filed a claim for 
service connection in late 2005.  At that time, he reported 
that his tailbone pain began in 1964 and existed to the 
present day.  He argues that this condition is related to his 
parachute jumps.  

When examined for VA purposes in January 2006, the Veteran 
said that his pain in this area had been present since 1964.  
It was burning or sharp in nature and could be elicited by 
physical activity, stress, or heat.  The pain did not cause 
incapacitation.  Functional impairment was slow movement to 
avoid aggravation.  The examiner stated that there was no 
tailbone diagnosis because there was no pathology to render 
such.  

Subsequently dated records primarily pertain to other 
conditions.  No chronic disorder of the coccyx was reported.  

Analysis

Although there is a record of treatment in service for a 
pilonidal sinus at the tip of the Veteran's coccyx, there was 
no permanent residual or chronic disability noted at that 
time or thereafter.  Moreover, no chronic disorder of the 
tailbone has been noted in the years after service.  In the 
absence of medical evidence of a disorder of the tailbone, 
there is no basis for service connection.  

Specifically, the CAVC has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability 
means "impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, no such condition is noted, and the claim of 
service connection for a disorder of the tailbone is denied.  

Final Considerations as to All Issues

To the extent that the Veteran ascribes any current 
tendinitis of the hips or shoulder or a tailbone disorder to 
active service, it is now well established that a person 
without medical training, such as the Veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for tendinitis of the hips and shoulders 
and for a disorder of the tailbone, and the claims must be 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

Entitlement to service connection for left hip tendinitis is 
denied.

Entitlement to service connection for right hip tendinitis is 
denied.

Entitlement to service connection for left shoulder 
tendinitis is denied.

Entitlement to service connection for right shoulder 
tendinitis is denied.

Entitlement to service connection for a disorder of the 
tailbone is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


